DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the second end 3D" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Amato (U.S. Application Publication No. 2008/0099481) in view of Becker (U.S. Application Publication No. 2019/0276208).
Regarding claim 1, D’Amato discloses a lid (1) made of paper (par. 57), comprising a lid disk (5) and a lid ring (1) having a longitudinal axis and a circumferential wall (6) extending in the direction of the longitudinal axis and having an inner surface and an outer surface as well as a first end (12) and a second end (14), wherein the lid disk and the lid ring are joined to one another in a materially bonded manner (par. 59), characterized in that the lid disk has a flat region (at 38) extending transversely with respect to the longitudinal axis, and wherein the disc and ring are connected together with a U-shaped region adjoining a flat region and having a first wall section and a second wall section which are connected to one another via a third wall section, and wherein a first end in the U-shaped region engages in such a way that the first wall section rests against an inner surface and the second wall section rests against an outer surface, and in that the first wall section and the second wall section of the U-shaped region of the lid disk are connected to the first end by a material bond (Fig. 2).
D’Amato fails to teach wherein the U-shaped region is part of the lid disc.
Becker teaches that a lid disc can attach to a lid ring with a U-shaped region located on the lid disc (Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the with U-shape region located on the lid disc, since such a modification would be a simple reversal of part locations in order to achieve the same predicable result and it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). The first end of the lid ring of the modified device would be configured in a straight line since the modification is a reversal of parts and D’Amato teaches components in straight lines and planar components. Note further that even if folded parts were used they could still be configured in a straight line since this is different than a planar part.
Regarding claims 2-4, the modified lid of D’Amato teaches wherein the wall is retracted inwardly in the direction of the longitudinal axis in its region that engages in the U- shaped region of the lid disk (Fig. 2), thereby forming a shoulder (15) below the lid disk, an outer diameter of the lid disk is smaller than an inner diameter of the wall of the lid ring in the region of the second end (Fig. 2), and the lid is stackable (Fig. 3), wherein the inner diameter of a lid engages over the outer diameter of a lid located below it and the second end rests on the shoulder of the lid located below it (par. 75).

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Amato and Becker in view of Haug (U.S. Application Publication No. 2018/0319116).
The structure of the modified lid of D’Amato reads on the method as disclosed above but fails to teach a pre-drawn conical disk that is produced and connected to the lid ring.
Haug teaches that it is known in the art to draw a conical lid disc together with another component to secure the comments together (Figs. 5-8, par. 20).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the lid with a pre-drawn disc, as taught by Haug, since such a modification would be the use of a known technique in order to obtain a known device. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have retracted the lid ring before or after connecting the lid disc, since it has been held to be obvious to try when selecting from a finite number of predictable options (MPEP 2143).

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). D’Amato teaches a straight line portion (11) and when the lid was modified as shown above the straight line portion would be part of the lid ring.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733